DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tachibana (US 2022/0204300 A1).  Tachibana discloses an escrow module comprising: a drum (82) having a first end, a second end, and an intermediate portion (see Fig. 8); a first belt (83a) at least partially encircling the first end of the drum; a second belt (83b) at least partially encircling the second end of the drum; and a tape (83c) having a first end, and a second end, the first end attached to the drum in between the first, wherein the escrow module does not include a second tape, wherein upon rotation of the drum in a first direction, a first side of a media object contacts a first side of the tape and a second side of the media object contacts both the first and second belts, wherein after a first revolution of the drum, the second side of the media object contacts a second side of the tape (see Fig. 8); a tensioner (see para. 0203) located proximate the drum and arranged to maintain a tension on at least one of the first belt and the second belt; and a motor (see para. 0178) operatively connected to at least one of the first belt and the second belt, wherein rotation of the motor causes the drum to rotate in the first direction.  During the rotation of the drum the media object is held in between the tape and the first and second belts (see Fig. 8).  After a first rotation of the drum, the first side of the media object contacts a first side of the tape and a second side of the media object contacts a second side of the tape (see Fig. 8).  The tape has a second end attached to a spool (81c).  The drum comprises: a first flange (see Fig. 8, left side of drum) attached proximate the first end of the drum, the first belt located proximate the first flange; and a second flange (see Fig. 8, right side of drum) attached proximate the second end of the drum, the second belt located proximate the second flange.
Claim(s) 1-3, 6, 8, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP 3534966 B2).  Goto discloses an escrow module comprising: a drum (7) having a first end, a second end, and an intermediate portion (see Fig. 2); a first belt (T1) at least partially encircling the drum; and a tape (T2) having a first end attached to the drum, wherein upon rotation of the drum in a first direction, a first side of a media object contacts the tape and a second side of the media object contacts the first belt; and a tensioner (9b) located proximate the drum and arranged to maintain a tension on the first belt. A first side of the tape at least intermediately contacts a first side of the first belt (between banknotes).  During the rotation of the drum the media object is held in between the tape and the first belt (see Fig. 4).  The tape has a second end attached to a spool (4b).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimamura et al. (US 10,618,764 B2) discloses a similar device having two belts; Liang et al. (US 9,670,023 B2) discloses a similar device, but does not disclose that the belt contacts the media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653